DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 12/21/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

First, claim 1 requires that the web defines a fixed door handle. At the instant, the limitation is indefinite since, as seen in the drawings, the web and the reinforcing structure defines the fixed door handle. 

Second, claim 1 requires now the following:

    PNG
    media_image1.png
    145
    660
    media_image1.png
    Greyscale

At the instant, the limitation is indefinite. The claim now requires that “areas” of the web are flush with “areas” of the outer surface of the door outer skin. 
As clearly shown in the drawings, the web and the outer skin of the door are flush; not “areas”. 

Third, claim 1 requires now the following:

    PNG
    media_image2.png
    123
    675
    media_image2.png
    Greyscale

At the instant, the claim requires a shell. The claim just mentions that the space is delimited by the shell, but where is the shell related to the door. 

Finally, claim 1 requires now the following:

    PNG
    media_image3.png
    88
    646
    media_image3.png
    Greyscale

At the instant, the limitation “to a surface of the web facing toward the shell” is indefinite since it can be anything not related; i.e. it can be to just one part of the web, etc.


Therefore, in order to continue with the examination, claim 1 will be interpreted as follows:
- A vehicle door comprising: a door outer skin comprising an outer surface and an inner surface, the door outer skin , is flush with , the shell being mounted to the inner surface of the door outer skin adjacent the engagement openings and defining the inner surface of the door outer skin defined by , the web and the reinforcing structure defines a fixed door handle, and a button for actuating a locking device of the vehicle door accessible on a surface of the reinforcing structure facing toward the shell.-.
Correction is required.




Allowable Subject Matter
Claim 1, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
The current amendment overcomes the previous prior art rejection. 
However, a new 112 2nd paragraph rejection in view of the new amendment has been made on the record to clarify the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



January 21, 2022